 


110 HR 713 RH: Niagara Falls National Heritage Area Act
U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 135
110th CONGRESS 1st Session 
H. R. 713
[Report No. 110–219] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 29, 2007 
Ms. Slaughter (for herself and Mr. Reynolds) introduced the following bill; which was referred to the Committee on Natural Resources 
 

July 10, 2007
Additional sponsors: Mr. Higgins, Mr. Arcuri, Mr. Kuhl of New York, Mr. Hinchey, Mr. Bishop of New York, Mr. King of New York, and Mrs. McCarthy of New York 


July 10, 2007
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on January 29, 2007

A BILL 
To establish the Niagara Falls National Heritage Area in the State of New York, and for other purposes. 
 

1.Short titleThis Act may be cited as the Niagara Falls National Heritage Area Act.
2.FindingsCongress finds that—
(1)Niagara Falls and the Niagara River Gorge are natural phenomena that are—
(A)overwhelming in physical magnitude; and
(B)deeply embedded in the popular consciousness;
(2)the Niagara River Gorge is an exceptionally scenic corridor carved by the movement of Niagara Falls due to erosion from the original location of Niagara Falls near Lewiston, New York, a process that began more than 10,000 years ago;
(3)Niagara Falls has been a leading international tourist attraction for 200 years, influencing the development of tourism and nature conservation in North America;
(4)in approximately 1895, Niagara Falls became the foremost source of hydroelectric power in North America, stimulating the development of innovative heavy industries in Niagara Falls and Buffalo, New York;
(5)the 3 National Historic Landmarks along or near the Niagara River are—
(A)the Adams Power Transformer House, in Niagara Falls, which is the birthplace of the modern hydroelectric power station;
(B)the Niagara Reservation, designed by landscape architect Frederick Law Olmsted, which is considered to be the oldest State park in the United States; and
(C)the Colonial Niagara Historic District, in Lewiston and Youngstown, New York, which includes Old Fort Niagara;
(6)the Niagara River area, a boundary between the United States and Canada—
(A)has played an important role in Indian culture, the French and English colonial struggle to control North America, the American Revolution, the War of 1812, and the Underground Railroad; and
(B)reflects national differences and similarities between the United States and Canada; and
(7)although concentrated primarily along the Niagara River in Niagara County, New York, there are also important thematically related sites located throughout Niagara and Erie Counties, New York, that support and reinforce the important stories and heritage of the Niagara region.
3.DefinitionsIn this Act:
(1)CommissionThe term Commission means the Niagara Falls National Heritage Area Commission established by section 5(a).
(2)GovernorThe term Governor means the Governor of the State of New York.
(3)Heritage areaThe term Heritage Area means the Niagara Falls National Heritage Area established by section 4(a).
(4)Local coordinating entityThe term local coordinating entity means the local coordinating entity for the Heritage Area designated by section 4(d)(1).
(5)Management planThe term management plan means the management plan for the Heritage Area developed under section 6.
(6)MapThe term map means the map entitled Niagara Falls National Heritage Area, numbered P76/80,000, and dated July 2006.
(7)SecretaryThe term Secretary means the Secretary of the Interior.
(8)StateThe term State means the State of New York.
4.Niagara falls national heritage area
(a)EstablishmentThere is established in the State the Niagara Falls National Heritage Area.
(b)BoundariesThe Heritage Area shall consist of—
(1)the area from the western boundary of the town of Wheatfield, New York, extending to the mouth of the Niagara River on Lake Ontario, as depicted on the map, including—
(A)the city of Niagara Falls, New York;
(B)the villages of Youngstown and Lewiston, New York; and
(C)land and water within the boundaries of the Heritage Area in Niagara County, New York; and
(2)any additional thematically related sites within Erie and Niagara Counties, New York, that are identified in the management plan under section 6(b)(6).
(c)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.
(d)Local coordinating entity
(1)DesignationThe local coordinating entity for the Heritage Area shall be—
(A)for the 5-year period beginning on the date of enactment of this Act, the Commission; and
(B)on expiration of the 5-year period described in subparagraph (A), a private nonprofit or governmental organization designated by the Commission.
(2)AuthoritiesFor purposes of implementing the management plan, the local coordinating entity designated under paragraph (1)(B) may use funds made available under this Act, subject to the prior approval of the Secretary, to—
(A)make grants to, and enter into cooperative agreements with, the State (including a political subdivision of the State), nonprofit organizations, or any person;
(B)hire and compensate staff; and
(C)enter into contracts for goods and services.
(3)DutiesBeginning on the date described in paragraph (1)(B), the local coordinating entity designated by the Commission under paragraph (1)(B) shall assume the duties of the Commission described in section 5(h), other than the duties described in paragraphs (1) and (8) of section 5(h).
5.Niagara falls national heritage area commission
(a)EstablishmentThere is established within the Department of the Interior the Niagara Falls National Heritage Area Commission.
(b)MembershipThe Commission shall be composed of 17 members, of whom—
(1)1 member shall be the Director of the National Park Service (or a designee);
(2)5 members shall be appointed by the Secretary, after consideration of the recommendation of the Governor, from among individuals with knowledge and experience of—
(A)the New York State Office of Parks, Recreation and Historic Preservation, the Niagara River Greenway Commission, the New York Power Authority, the USA Niagara Development Corporation, and the Niagara Tourism and Convention Corporation; or
(B)any successors of the agencies described in subparagraph (A);
(3)1 member shall be appointed by the Secretary, after consideration of the recommendation of the mayor of Niagara Falls, New York;
(4)1 member shall be appointed by the Secretary, after consideration of the recommendation of the mayor of the village of Youngstown, New York;
(5)1 member shall be appointed by the Secretary, after consideration of the recommendation of the mayor of the village of Lewiston, New York;
(6)1 member shall be appointed by the Secretary, after consideration of the recommendation of the Tuscarora Nation;
(7)1 member shall be appointed by the Secretary, after consideration of the recommendation of the Seneca Nation of Indians; and
(8)6 members shall be individuals that have an interest in, support for, and expertise appropriate to tourism, regional planning, history and historic preservation, cultural or natural resource management, conservation, recreation, and education, or museum services, of whom—
(A)4 members shall be appointed by the Secretary, after consideration of the recommendation of the 2 members of the Senate from the State; and
(B)2 members shall be appointed by the Secretary, after consideration of the recommendation of the member of the House of Representatives whose district encompasses the Heritage Area.
(c)Terms; vacancies
(1)TermA member of the Commission shall be appointed for a term not to exceed 5 years.
(2)Vacancies
(A)Partial termA member appointed to fill a vacancy on the Commission shall serve for the remainder of the term for which the predecessor of the member was appointed.
(B)In generalA vacancy on the Commission shall be filled in the same manner as the original appointment was made.
(d)Chairperson and Vice Chairperson
(1)SelectionThe Commission shall select a Chairperson and Vice Chairperson from among the members of the Commission.
(2)Vice chairpersonThe Vice Chairperson shall serve as the Chairperson in the absence of the Chairperson.
(e)Quorum
(1)In generalA majority of the members of the Commission shall constitute a quorum.
(2)TransactionFor the transaction of any business or the exercise of any power of the Commission, the Commission shall have the power to act by a majority vote of the members present at any meeting at which a quorum is in attendance.
(f)Meetings
(1)In generalThe Commission shall meet at least quarterly at the call of—
(A)the Chairperson; or
(B)a majority of the members of the Commission.
(2)NoticeNotice of Commission meetings and agendas for the meetings shall be published in local newspapers that are distributed throughout the Heritage Area.
(3)Applicable lawMeetings of the Commission shall be subject to section 552b of title 5, United States Code.
(g)Powers of the commissionTo the extent that Federal funds are appropriated, the Commission may—
(1)enter into contracts and execute any instruments necessary or appropriate to carry out the purposes for which the Commission is established, including the authority to procure temporary and intermittent services and administrative facilities at rates determined to be reasonable by the Commission to carry out the duties of the Commission;
(2)appoint and fix the compensation of any staff that may be necessary to carry out the duties of the Commission;
(3)request and accept from the head of any Federal agency, on a reimbursable or nonreimbursable basis, any personnel of the Federal agency to the Commission to assist in carrying out the duties of the Commission;
(4)request and accept from the head of any State agency or any agency of a political subdivision of the State, on a reimbursable or nonreimbursable basis, any personnel of the agency to the Commission to assist in carrying out the duties of the Commission;
(5)make grants to assist in the development and implementation of the management plan;
(6)negotiate and enter into any cooperative agreement, lease, contract, or other arrangement with any person, firm, association, organization, corporation, or governmental entity, including Federal, State, tribal, and local government entities, that is necessary to carry out the activities of the Commission;
(7)seek, accept, and dispose of gifts, bequests, grants, or donations of money, personal property, or services;
(8)assist in—
(A)developing educational, informational, and interpretive programs and facilities; and
(B)any other activities that may promote the implementation of the management plan;
(9)use the United States mails in the same manner as other agencies of the Federal Government;
(10)establish any advisory groups that the Commission determines to be necessary; and
(11)adopt, amend, and enforce bylaws and rules governing the manner in which—
(A)the business of the Commission may be conducted; and
(B)the powers vested in the Commission may be exercised.
(h)Duties of the commissionTo further the purposes of the Heritage Area, the Commission shall—
(1)in accordance with section 6, develop and submit to the Secretary for approval a management plan;
(2)assist units of local government, regional planning organizations, and nonprofit organizations in implementing the management plan by—
(A)carrying out programs and projects that recognize, protect, and enhance important resource values within the Heritage Area;
(B)establishing and maintaining interpretive exhibits and programs within the Heritage Area;
(C)developing recreational and educational opportunities in the Heritage Area;
(D)increasing public awareness of, and appreciation for, natural, historic, scenic, and cultural resources of the Heritage Area;
(E)protecting and restoring historic sites and buildings in the Heritage Area that are consistent with the themes of the Heritage Area;
(F)ensuring that clear, consistent, and appropriate signs identifying points of public access and sites of interest are posted throughout the Heritage Area; and
(G)promoting a wide range of partnerships among governments, organizations, and individuals to further the purposes of the Heritage Area;
(3)consider the interests of diverse units of government, businesses, organizations, and individuals in the Heritage Area in the development and implementation of the management plan;
(4)conduct meetings open to the public regarding the development and implementation of the management plan;
(5)coordinate projects, activities, and programs with the Erie Canalway National Heritage Corridor;
(6)for any fiscal year for which Federal funds have been received by the Commission under this Act—
(A)submit an annual report to the Secretary that describes—
(i)the specific performance goals and accomplishments of the local coordinating entity;
(ii)the expenses and income of the local coordinating entity;
(iii)the amounts and sources of matching funds;
(iv)the amounts leveraged with Federal funds and the sources of the leveraging; and
(v)any grants made to any other entities during the fiscal year; and
(B)make available to the Secretary for audit any records containing information relating to the expenditure of Federal funds and any matching funds; 
(7)encourage, by appropriate means and consistent with the purposes of the Heritage Area, the economic viability of the Heritage Area; and
(8)assist in the transition of the management of the Heritage Area from the Commission to the local coordinating entity designated under section 4(d)(1)(B).
(i)Compensation of members
(1)In generalA member of the Commission shall serve without compensation.
(2)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission.
(j)GiftsFor purposes of section 170(c) of the Internal Revenue Code of 1986, any gift or charitable contribution to the Commission shall be considered to be a charitable contribution or gift to the United States.
(k)Use of federal fundsExcept as provided for the leasing of administrative facilities under subsection (g)(1), the Commission may not use Federal funds made available to the Commission under this Act to acquire any real property or interest in real property.
6.Management plan
(a)In generalNot later than 3 years after the date on which funds are first made available to carry out this Act, the Commission shall submit to the Secretary for approval a management plan for the Heritage Area.
(b)RequirementsThe management plan shall—
(1)include comprehensive policies, strategies, and recommendations for conservation, funding, managing, and developing the Heritage Area;
(2)take into consideration existing State, county, and local plans;
(3)include a description of actions that governments, private organizations, and individuals have agreed to take to protect the natural, historic, and cultural resources of the Heritage Area;
(4)identify any existing and potential sources of funding or economic development strategies to protect, manage, and develop the Heritage Area;
(5)include an inventory of the natural, historic, scenic, cultural, educational, and recreational resources of the Heritage Area relating to the themes of the Heritage Area that should be preserved, restored, managed, developed, or maintained;
(6)establish criteria and identify thematically related sites in Niagara and Erie Counties, New York, that—
(A)may participate in the Heritage Area; and
(B)shall be included in the boundary of the Heritage Area;
(7)include recommended policies and strategies for resource management that consider the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the natural, historic, scenic, cultural, educational, and recreational resources of the Heritage Area;
(8)describe a program of implementation for the management plan, including a description of—
(A)performance goals;
(B)plans for resource protection, restoration, interpretation, enhancement, management, and development; and
(C)any specific commitments for implementation that have been made by the local coordinating entity or any government, organization, or individual;
(9)include an analysis of, and recommendations for ways in which, Federal, State, tribal, and local programs would best be coordinated to further the purposes of this Act, including an analysis of the role of the National Park Service in the Heritage Area;
(10)include an interpretive plan for the Heritage Area;
(11)include a business plan that—
(A)describes the role, operation, financing, and functions of—
(i)the local coordinating entity; and
(ii)each of the major activities addressed in the management plan; and
(B)provides adequate assurances that the local coordinating entity has the partnerships and financial and other resources necessary to implement the management plan; and
(12)includes provisions for—
(A)the designation under section 4(d)(1)(B) of a nonprofit or governmental organization as the local coordinating entity to administer the Heritage Area consistent with the management plan; and
(B)the transition of the management of the Heritage Area from the Commission to the organization designated as the local coordinating entity at the end of the 5-year period specified in section 4(d)(1)(A).
(c)Termination of fundingIf the Commission does not submit the management plan to the Secretary by the date that is 3 years after the date on which funds are first made available to carry out this Act, the local coordinating entity shall be ineligible to receive additional funding under this Act until the date on which the management plan is submitted to and approved by the Secretary.
(d)Approval and disapproval of management plan
(1)In generalNot later than 180 days after the date of receipt of the management plan under subsection (a), the Secretary shall approve or disapprove the management plan.
(2)ConsiderationsIn determining whether to approve or disapprove the management plan under paragraph (1), the Secretary shall consider whether—
(A)the organization proposed to succeed the Commission as the local coordinating entity would be representative of the diverse interests of the Heritage Area, including governments, natural and historic resource protection organizations, educational institutions, businesses, and recreational organizations;
(B)the local coordinating entity has afforded adequate opportunity for public and governmental involvement, including public meetings, in the preparation of the management plan;
(C)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, historic, and cultural resources of the Heritage Area;
(D)the Secretary has received adequate assurances from the appropriate State, tribal, and local officials whose support is needed to ensure the effective implementation of the State, tribal, and local aspects of the management plan; and
(E)the local coordinating entity has demonstrated the financial capability, in partnership with others, to carry out the plan.
(3)Action following disapprovalIf the Secretary disapproves the management plan under paragraph (1), the Secretary shall—
(A)advise the local coordinating entity in writing of the reasons for the disapproval;
(B)make recommendations for revisions to the management plan; and
(C)not later than 180 days after the receipt of any proposed revision of the management plan, approve or disapprove the proposed revision.
(e)Amendments
(1)In generalThe Secretary shall review and approve any substantial amendments to the management plan in accordance with subsection (d).
(2)Use of fundsFunds made available under this Act shall not be expended by the local coordinating entity to implement any changes made by an amendment described in paragraph (1) until the Secretary approves the amendment.
7.Duties and authorities of the secretary
(a)Technical and financial assistance
(1)In generalOn request of the local coordinating entity, the Secretary may provide technical and financial assistance, on a reimbursable or nonreimbursable basis, to the Heritage Area for the development and implementation of the management plan.
(2)Cooperative agreementsThe Secretary may enter into cooperative agreements with the local coordinating entity and other public or private entities to provide assistance under paragraph (1).
(3)Priority for assistanceIn providing assistance under paragraph (1), the Secretary shall give priority to actions that assist in—
(A)conserving the significant natural, historic, scenic, and cultural resources of the Heritage Area; and
(B)providing educational, interpretive, and recreational opportunities, consistent with the purposes of the Heritage Area.
(b)Detail of department of the interior employees
(1)In generalOn request of the Commission, the Secretary may detail to the Commission for each fiscal year in which the Commission is in existence, on a nonreimbursable basis, 2 employees of the Department of the Interior to enable the Commission to carry out the duties of the Commission.
(2)Civil service statusThe detail of an employee under paragraph (1) shall be without interruption or loss of civil service status or privilege.
(c)Evaluation
(1)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Heritage Area, the Secretary shall conduct an evaluation of the accomplishments of the Heritage Area and prepare a report with recommendations for the National Park Service’s future role, if any, with respect to the Heritage Area.
(2)Evaluation componentsAn evaluation prepared under paragraph (1) shall—
(A)assess the progress of the local coordinating entity with respect to—
(i)accomplishing the purposes of the authorizing legislation for the Heritage Area; and
(ii)achieving the goals and objectives of the approved management plan for the Heritage Area;
(B)analyze the Federal, State, local, and private investments in the Heritage Area to determine the leverage and impact of the investments; and
(C)review the management structure, partnership relationships, and funding of the Heritage Area for purposes of identifying the critical components for sustainability of the Heritage Area.
(3)RecommendationsBased upon the evaluation under paragraph (1), the Secretary shall prepare a report with recommendations for the National Park Service’s future role, if any, with respect to the Heritage Area. If the report recommends that Federal funding for the Heritage Area be reauthorized, the report shall include an analysis of—
(A)ways in which Federal funding for the Heritage Area may be reduced or eliminated; and
(B)the appropriate time period necessary to achieve the recommended reduction or elimination.
(4)Submission to congressOn completion of a report under this subsection, the Secretary shall submit the report to—
(A)the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Natural Resources of the House of Representatives.
8.Relationship to other federal agencies
(a)In generalThis Act shall not affect the authority of any Federal official to provide technical or financial assistance under any other law.
(b)Consultation and coordinationThe head of any Federal agency planning to conduct an activity that may have an impact on the Heritage Area shall, to the maximum extent practicable—
(1)consult with the Secretary and the local coordinating entity regarding the activity; and
(2)coordinate the activity with the Secretary and the local coordinating entity.
(c)Effect on other Federal agenciesNothing in this Act—
(1)modifies, alters, or amends any law (including a regulation) authorizing a Federal agency to manage Federal land under the jurisdiction of the Federal agency;
(2)limits the discretion of a Federal land manager to implement an approved land use plan within the boundaries of the Heritage Area; or
(3)modifies, alters, or amends any authorized use of Federal land under the jurisdiction of a Federal agency.
9.Private property and regulatory protectionsNothing in this Act—
(1)abridges the rights of any property owner (whether public or private), including the right to refrain from participating in any plan, project, program, or activity conducted within the Heritage Area;
(2)requires any property owner to permit public access (including access by Federal, State, or local agencies) to the property of the property owner, or to modify public access or use of property of the property owner under any other Federal, State, or local law;
(3)alters any duly adopted land use regulation, approved land use plan, or other regulatory authority of any Federal, State, or local agency, or conveys any land use or other regulatory authority to any local coordinating entity;
(4)authorizes or implies the reservation or appropriation of water or water rights;
(5)diminishes the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area; or
(6)creates any liability, or affects any liability under any other law, of any private property owner with respect to any person injured on the private property.
10.Authorization of appropriations
(a)In generalThere is authorized to be appropriated to carry out this Act $10,000,000, of which not more than $1,000,000 may be appropriated for any fiscal year.
(b)Cost-sharing requirementThe Federal share of the cost of any activity carried out using any assistance made available under this Act shall be not more than 50 percent.
11.Termination of authorityThe authority of the Secretary to provide financial assistance under this Act terminates on the date that is 15 years after the date of enactment of this Act.
 

July 10, 2007
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
